Citation Nr: 0209936	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his case worker


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to November 
1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was on active duty in Southwest Asia during 
the Persian Gulf War and he received the Combat Action 
Ribbon; however, competent medical evidence of record does 
not show that he meets the diagnostic criteria for PTSD.  

3.  The veteran's schizoaffective disorder was first 
diagnosed approximately 18 months after service; the several 
psychiatric opinions that have been obtained in recent years 
indicate that his psychiatric disorder was present prior to 
service but the evidence is at least in equipoise as to 
whether it was chronically worsened by the veteran's combat 
service. 


CONCLUSION OF LAW

Service connection is  warranted for a schizoaffective 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for service 
connection by a copy of the rating decision on appeal and a 
statement of the case.  Correspondence to the veteran dated 
in February 2001 provided the veteran notice of the VCAA, 
explained how it applied to the specific facts of his case, 
and requested that he provide information and completed 
release forms so VA could obtain additional medical records.  

Service medical records and post-service VA and private 
treatment records have been obtained and associated with the 
veteran's claims file.  VA has obtained medical records from 
the SSA.  VA has conducted medical examinations in connection 
with the veteran's claim.  The veteran has not indicated any 
outstanding post-service medical records.

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board specifically finds that VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist.  VA has obtained all pertinent 
records regarding the issue on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate his claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran has been provided VA examinations.  
The veteran and his representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate the claim.  Accordingly, the Board finds that a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

In various pieces of correspondence, and during an August 
2000 personal hearing at the RO, the veteran and his 
representative have maintained that he incurred a psychiatric 
disability during his active duty, consisting of either a 
schizoaffective disorder or PTSD.  During his hearing, the 
veteran testified that he received benefits from the Social 
Security Administration (SSA) due to schizoaffective disorder 
and depression, and that he was diagnosed with PTSD in 1994 
by a private doctor.  During the hearing, a case worker from 
a treatment program described the veteran's current 
treatment.  The veteran's mother has written a letter in 
which she contends that her son's psychiatric disability is a 
result of his military service.

The veteran's service medical records include September 1988 
reports of enlistment examination and history, and October 
1992 reports of separation examination and history.  These 
records, as well as all other service medical records, are 
negative for complaints, findings, symptoms, or diagnoses 
pertaining to a psychiatric disability.  

Regarding post-service medical records, the veteran's claims 
file contains VA and private outpatient treatment records for 
a variety of conditions, and records of VA examinations, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

Post-service outpatient and hospital treatment reports 
indicate that the veteran consistently has been diagnosed 
with schizoaffective disorder throughout the period of his 
appeal.  These records are negative for any diagnosis of 
PTSD.  The veteran's first psychiatric treatment was in April 
1994, when he complained of adjustment issues.  

A November 1994 SSA decision found the veteran disabled as of 
August 1994, with a primary diagnosis of affective (mood) 
disorders, and no secondary diagnosis.  

The claims file contains a March 2001 letter from a VA 
physician whom the veteran had been seeing at the VA Dual 
Diagnosis Clinic for about six months.  The doctor wrote that 
the veteran asked him to write a letter concerning his 
psychiatric disability.  The doctor set forth a history, as 
reported by the veteran.  The veteran reported that he heard 
voices before entering the Navy but ignored them and they 
were not a problem.  He did not mention them at enlistment 
and nobody asked about them.  He described serving in a 
combat zone in Saudi Arabia during the Persian Gulf War, 
described bomb and gas attacks, and noted feelings of fear, 
anger and hostility.  The doctor opined that the veteran 
suffered from schizoaffective disorder, panic disorder 
without agoraphobia, alcohol dependence in remission and 
marijuana dependence in remission.  The veteran had a pre-
morbid condition in high school that was intensified by panic 
attacks on active duty.  The combat stress created a PTSD-
like syndrome and the combat service exacerbated his mental 
status.  

A June 2001 psychiatric report, performed by a private doctor 
on VA's behalf, indicates that the veteran's claims file was 
reviewed.  The examiner stated that records indicated that 
the veteran had difficulties with a mood disorder prior to 
military service, and he had reported a suicide attempt in 
high school.  The examiner also noted a history of alcohol 
and marijuana abuse in high school, and observed that a 
September 1994 report provides that the veteran was noted to 
have denied treatment for mental illness prior to April 1994, 
when his father unexpectedly died.  The report indicated that 
the veteran became depressed after his father's death and 
began experiencing auditory hallucinations.  

The examiner stated that it did not appear that the veteran 
suffered the full syndrome of PTSD and that there was no 
evidence in the record to support a diagnosis of PTSD.  The 
examiner observed that one doctor had indicated that the 
veteran had PTSD-like symptoms, but did not include PTSD as a 
diagnosis.  The examiner opined that the veteran's 
psychiatric difficulties began prior to military service.  In 
addition to the problems in high school indicated earlier in 
the report, the examiner pointed out that the veteran had a 
strong family history of schizo and bipolar affective 
disorder, appeared to have suffered a head injury at age 5, 
had a chaotic and abusive childhood, and experienced sexual 
abuse by his mother's boyfriend.  The examiner provided the 
opinion that these factors also contributed to the veteran 
developing schizoaffective disorder.  The veteran's primary 
diagnosis was schizoaffective disorder with alcohol and 
marijuana dependence in remission.  

An August 2001 VA report provides that the examiner reviewed 
the veteran's claims file.  The examiner indicated that the 
diagnosis of schizoaffective disorder set forth in the July 
2001 examination report was consistent with prior evaluations 
as well as notes in the claims file regarding recent 
treatment.  The examiner also noted that the diagnosis of 
PTSD, as set forth in the March 2001 letter, was not 
supported by recent evaluations.  Further, the March 2001 
referred to PTSD diagnoses in the past tense, and the follow-
up notes by the doctor were negative for treatment or 
diagnosis of PTSD.  Rather, the diagnosis was schizoaffective 
disorder, alcohol dependence and marijuana dependence in 
remission.  The treatment notes by that doctor did not focus 
on difficulty of PTSD but rather concerned hallucinations, 
difficulty with sleep and substance abuse.  

An October 2001 VA examination report indicates that the 
veteran's claims file was reviewed in connection with the 
examination.  The examiner set forth a detailed review of the 
veteran's history.  During the current examination, the 
veteran denied a history of abuse as a child.  However, the 
examiner stated that a January 1995 VA examination noted a 
history of sexual molestation when the veteran was 8 years 
old.  The veteran also reported that when he was in high 
school he experienced visual hallucinations of various colors 
in the carpet.  These visual hallucinations continued in boot 
camp and were followed by auditory hallucinations beginning 
in 1992.  

Current examination resulted in an Axis I diagnosis of 
schizoaffective disorder; polysubstance dependence, in 
remission.  The examiner stated that the veteran's baseline 
manifestations were auditory hallucinations, delusions, 
visual hallucinations, social withdrawal, blunted affect, and 
feelings of being uneasy in public.  The examiner opined that 
based on the veteran's diagnosis, he most likely would have 
experienced difficulties of this type at some point in his 
life and the age of onset of his symptoms was appropriate for 
this disorder.  The examiner stated that perceived stress 
could accelerate decompensation in schizoaffective disorder.  
Therefore, rather than attributing actual symptomatology to 
the veteran's military service it might be more appropriate 
to indicate that stressors he experienced accelerated the 
course of his disease.  The examiner again noted that the 
onset of the veteran's symptoms were at an appropriate age 
for the diagnosis of schizoaffective disorder.  The examiner 
stated that the evidence of record demonstrated that the 
veteran had a high pre-morbid level of functioning.  




Legal Analysis

Service connection may be granted for disease or disability 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 3.304.

A psychoses which is manifested to a compensable degree 
within one year of the veteran's separation from service may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The VA's regulatory presumption of sound condition on 
entrance to service provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

One requirement of 38 C.F.R. § 3.304(f) is an acceptable 
medical diagnosis of PTSD.  In reviewing the record, the 
Board finds that, while the veteran engaged in combat with 
the enemy, as evidenced by the receipt of a Combat Action 
Ribbon, the overwhelming weight of the competent evidence is 
against the veteran's claim that he has a diagnosis of PTSD.  
Several psychiatric examinations performed in recent years 
have found that he does not meet the diagnostic criteria for 
this particular psychiatric disability and have ruled out 
such a diagnosis.  The Board accepts these examination 
reports as being the most probative medical evidence on the 
subject, as they were based on thorough examinations, the 
latter examination was preceded by a review of the claims 
file, and they contain detailed rationales for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
The Board finds that the veteran does not have an acceptable 
medical diagnosis of PTSD, and thus service connection for 
this disorder is precluded.  Such does not end the Board's 
inquiry as the question remains whether the veteran has any 
other psychiatric disorder that is causally linked to 
service.  

The service medical records show no psychiatric disorder.  
However, in the case of a veteran who has served in combat, 
such as here, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection, if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b).  Here the injury or trauma is combat-related stress.

In reviewing the post-service medical evidence of record, the 
Board finds that there is competent evidence of a diagnosis 
of a schizoaffective disorder beginning approximately 18 
months after service.  Thus, the one-year presumptive 
provisions that apply to psychotic disorders are not 
applicable.  Moreover, some of the multiple psychiatrists who 
have examined the veteran since service have opined that his 
psychotic disorder pre-existed service, despite the absence 
of any relevant abnormal findings in the service medical 
records.  However, there is also two competent opinions 
supporting the proposition that the veteran experienced an 
increase in psychiatric symptomatology while on active duty.  
Specifically, the March 2001 examiner noted that the 
veteran's panic attacks intensified during service, and the 
October 2001 psychiatric examiner, while noting a history of 
pre-existing visual hallucinations, indicated that the 
veteran's auditory hallucinations began during that time.  
The latter examiner, who reviewed the veteran's claims file, 
opined that the veteran's schizoaffective disorder was 
exacerbated by combat-related stress.  Given the fact that 
the same examiner indicated that the veteran's auditory 
hallucinations began during service, it is quite apparent the 
opinion supports a finding that such an increase was chronic 
in nature.  While temporary or intermittent flare-ups of 
symptoms of a pre-service condition does not constitute 
aggravation in service, worsening of the underlying condition 
does.  Verdon, supra; Hunt; supra.  In this case, there are 
two competent medical opinions that support the conclusion 
that the veteran's pre-existing psychiatric symptoms 
increased in severity during service, with one of these 
opinions clearly supporting a worsening of the underlying 
psychotic disorder.  The latter opinion was preceded by a 
review of the veteran's claims file and supported by a 
rationale. 

The Board is cognizant of the absence of any pertinent 
abnormal findings in the service medical records, the post-
service medical evidence that suggests the veteran's 
psychotic disorder pre-existed service, and by some of the 
evidence suggesting that it was aggravated by stressors that 
did not occur while he was on active duty.  To find that a 
psychiatric disability pre-existed service and was aggravated 
during such time under these circumstances is most unusual.  
Nevertheless, aside from the fact that a psychotic disorder 
was apparent within 18 months of service, the record shows 
that the veteran engaged in combat with the enemy, thereby 
triggering consideration of 38 U.S.C.A. § 1154(b).  Thus, the 
fact that the veteran was exposed to stressors is not in 
dispute.  All of the relevant psychiatric evidence that 
addresses the question of onset indicates that the 
schizoaffective disorder pre-existed service, the claims file 
contains two competent psychiatric opinions indicating that 
the veteran's psychotic disorder increased in severity while 
he was on active duty, and one of these opinions, which was 
preceded by a review of the claims file, clearly indicates 
that the veteran's psychotic disorder  was worsened by his 
exposure to combat-related stresses.  When considering the 
evidence in toto, it is the Board's judgment that the 
evidence is at least in equipoise as to whether the veteran's 
schizoaffective disorder was aggravated during service.  With 
application of the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)), the Board finds that service connection for a 
schizoaffective disorder is warranted.


ORDER

Entitlement to service connection for a schizoaffective 
disorder is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

